ffls
                                                 17 .-APR 2015 PM 9 I
                                                                            .*"•""
             RECEIwc^           i
       FIRST COURT OF APPEALS
          HOUSTON. TEXAS
           APR 2 0 2015
       CHRISTOPHER A. PRINF
   CLERK _____
                                    sol foum^A ^^
                                        (m % 17002 •£&*>
                                                           ^ijfc).ii.|i.,.|i.ii|i.|i|iwis
-a


                               (0LQK$l\




rOfhH- Ql-c1/~60?dMX




     I know the plans I have for you." Jer. 29:11